ORDER

PER CURIAM.
A jury convicted Christopher Harris (“movant”), of distribution of a controlled substance within two thousand feet of a school in violation of Section 477.050 RSMo 2000. Following an unsuccessful appeal to this court, see State v. Harris, 59 S.W.3d 44 (Mo.App.2001), movant filed a motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15. In his motion, movant claimed he was denied effective assistance of counsel in that trial counsel made an opening statement advising the jury that an alibi defense would be presented, but did not call the three alibi witnesses to testify. The motion court denied relief; this appeal followed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).